Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12-15 are objected to because of the following informalities:  the limitation "child car seat structure (10)" should be replaced with -- structural element (10)--, in order to maintain consistency in claim terminology.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrell (US 4186961) in view of Bureau (WO 2011/079865).
Farrell discloses a structural element (64) for a multi-group child car seat (fig. 7, 15, 20), the structural element (fig. 2) comprising: 
a first portion (end segment of removable pad 64, adjacent the short portion 28 of the shell 22), for constituting a back part of a child car seat (fig. 3) for a first child car seat group (fig. 7), or for constituting a seat part of a child car seat (fig. 9-10, 16-17) for a second car seat group (fig. 15, 20); and
a second portion (opposing end segment of removable pad 64, adjacent the long portion 26 of the shell 22), for constituting a back part of the child car seat for the second child car seat group (fig. 15-17, 20), or for constituting a seat part of the child car seat (fig. 3) for the first child car seat group (fig. 7);
wherein the first portion (at 28) and the second portion (at 26) comprise: an inner layer of foam and an outer cover layer of vinyl (col. 4: 37-45); and 
wherein the first portion (28) and the second portion (26) comprise through holes (74, 76, 148, 198, 200) configured for straps of a belt harness (70/ 142/ 182).
The difference between Farrell and the claimed invention is Farrell does not teach the portions comprise a gas tight envelope. 

Bureau discloses a gas tight envelope (1) enclosing a plurality of layers (4), the gas tight envelope (fig. 1) being in a first flexible state under atmospheric pressure (pg. 5, ln 15-16), and in a second rigid state when a negative pressure is applied (pg. 5, ln 13-15); wherein the gas tight envelope may comprise a pair of rubber envelope layers (15) enclosing foam layers (5) and a plurality of the layers (fig. 7). Bureau teaches that it is known to incorporate a gas tight envelope, configured to be rigidified by vacuum evacuation, to seating furniture and vehicle seats (pg. 2, ln 23-27) for the purpose of providing custom-shaped and easily remolded seats.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the portions of Farrell with a gas-tight envelope configuration that is rigidify-able by negative pressure, as taught by Bureau, in order to improve the transition and customization of the element to different car seat groups.

Claim 2- The structural element according to claim 1, wherein the first and second portions of Farrell as modified by Bureau would yield the predictable result of a first gas tight envelope and a second gas tight envelope.
Claim 3- The structural element according to claim 1, wherein the first portion (end segment of removable pad 64) and the second portion (opposing end segment of removable pad 64) of Farrell as modified by Bureau are connected to each other by means of a middle portion (fig. 2-3 show the pad 64 is comprised of a plurality of segments wherein intermediate segments connect the opposing ends segments).
 Claim 4- The structural element according to claim 1, wherein the first and second portions of Farrell as modified by Bureau would yield the predictable result of comprising a same gas tight envelope.
Claim 5- The structural element according to claim 1, wherein at least one layer of the plurality of layers taught by Bureau of the first portion and at least one layer of the plurality of layers of the second portion comprise slits (Fig. 7 shows a configuration wherein a slit is defined by opposing layer segments 4 enclosed between envelope layers 15).  
Claim 6- The structural element according to claim 5, wherein said slits extend, in a position of use of the structural element, horizontally thereby constituting horizontal folding lines.  Farrell and Bureau do not teach the slits extending in a vertical direction, constituting vertical folding lines for forming one or more lugs. Farrell does teach connections (41) extending in a vertical direction, in a position of use of the structural element, constituting vertical folding lines for forming one or more lugs (39). Farrell also teaches that the lugs (39) are included for providing protection from side impacts. Since the lugs (39) are usable in the configuration for the first car seat group, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structural element of Farrell to include the lugs on the structural element as lateral segments, in order to provide protection from side impacts for the configuration of the second car seat group. Thus, the structural element of Farrell and Bureau would yield the predictable result of providing vertically-extending slits in the structural element, constituting vertical folding lines for forming one or more lugs. 
Claim 7- The structural element according to claim 5, wherein said slits extend in a horizontal direction (see Farrell- fig. 3, Bureau- fig. 7), in a position of use of the structural element, constituting horizontal folding lines for horizontally folding portions of the structural element (10).  
Claim 8- The structural element (10) according to claim 1, further comprising one or more indentations in the foam layer taught by Farrell (fig. 3) extending inwardly in opposite parts (upper/ lower edges) of the first and the second portions.  
Claim 9- The structural element according to claim 1, wherein one or more layers of the plurality of layers inside the gas tight envelope taught by Bureau are made of thermoplastic polyethylene terephthalate (PET) sheets fully coated with a thermoplastic polyurethane (TPU) coating (pg. 5, ln 23-30).  While Bureau does not teach the use of polyurethane elastomer as recited, the specific type of material used to configure the gas tight envelope is considered a matter of design choice since selecting a synthetic material for an adjustable gas tight envelope based on its suitability for facilitating customization of said envelope involves only routine skill in the art. Thus, it would have been obvious to a person of ordinary skill in the art to select thermoplastic polyurethane elastomer as a suitable material to configure the envelope layer(s) as claimed.
Claim 10- The structural element (10) according claim 1, wherein one or more layers of the plurality of layers inside the gas tight envelope taught by Bureau comprise polyethylene terephthalate (PET).  Bureau does not teach the use of one or4846-5796-0417363925-06500 more of the following or combinations thereof: low-density polyethylene (LDPE), very low- density polyethylene (VLDPE) and cyclic olefin copolymer (COC); however the specific type of material used to comprise the gas tight envelope layer(s) is considered a matter of design choice since selecting a synthetic material for an adjustable gas tight envelope based on its suitability for facilitating customization of said envelope involves only routine skill in the art. Thus, it would have been obvious to a person of ordinary skill in the art to select a low-density material to comprise the envelope layer(s) of Farrell as modified by Bureau in order to yield the predictable result of providing a rigidify-able gas tight envelope (pg. 5, ln 17-20).
Claim 11- The structural element (10) according claim 1, further comprising coupling means (65-67) taught by Farrell for connecting to a frame (22) of a child car seat.  
 Claim 12- Farrell and Bureau teach a structural element (64) according to claim 1, wherein a multi-group child car seat taught by Farrell (Abstract) comprises: a frame (22, 24, 154), couplable to a seat (90) of a vehicle; and the structural element (64).  
Claim 13- Farrell and Bureau teach the multi-group child car seat according to claim 12, wherein the structural element (64) of Farrell as modified by Bureau would be shaped to conform a back part and a seat part of a child car seat for the first child car seat group (col. 4: 37-45) or the second child car seat group (col. 6: 20-32).  
Claim 14- Farrell and Bureau teach the multi-group child car seat according to claim 12, further comprising a pneumatic kit taught by Bureau (pg. 10, ln 21-23) including a pneumatic component and processing means (pg. 9, 4-6), the processing means being configured to operate the pneumatic component so as to switch the structural element (64) of Farrell as modified by Bureau between the first flexible state and the second rigid state and vice versa.  
Claim 15- Farrell and Bureau teach the multi-group child car seat according to claim 12, wherein the structural element (64) taught by Farrell has a first preformed shape conforming to a child 4846-5796-0417463925-06500car seat for the first child car seat group (the structural element in fig. 7-8 conforms to the shell 22 and insert 24 for the first group) and a second preformed shape conforming to a child car seat for the second child car seat group (the structural element in fig. 15-16 conforms to the shell 22 for the second group). 4846-5796-04175  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635. The examiner can normally be reached 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.A./Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636